      Case: 1:18-cv-06951 Document #: 92 Filed: 02/24/21 Page 1 of 3 PageID #:872




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 AFSHIN ZARINEBAF, ZACHARY                            ) Case No. 1:18-cv-06951
 CHERNIK, and JOAN MEYER, individually                )
 and on behalf of a class of similarly situated       ) Honorable Virginia M. Kendall
 individuals,                                         )
                                                      )
            Plaintiffs,                               )
 v.                                                   )
                                                      )
 CHAMPION PETFOODS USA INC. and                       )
 CHAMPION PETFOODS LP,                                )
                                                      )
            Defendants.                               )

   PLAINTIFFS’ MOTION TO FILE CERTAIN PORTIONS OF THEIR MOTION FOR
                   CLASS CERTIFICATION UNDER SEAL

           Pursuant to Local Rule 26.2(c), Plaintiffs respectfully move for an order sealing certain

portions of their Motion for Class Certification (“Motion”), which is being filed simultaneously

herewith. The pertinent portions of the Motion contain sensitive proprietary, business,

trademark, or intellectual property information. Accordingly, Plaintiffs file the instant

Motion for Leave to File Under Seal and have filed a redacted, public version of the

following documents to protect Defendants’ privacy and confidentiality interests in this

document and the information contained therein:

           1.      Memorandum in Support of Motion for Class Certification;

           2.      Exhibits: 12, 13, 14, 19, 20, 22, 25, 27, 28, 32, 53, 54, 59, and 60.

           WHEREFORE, Plaintiffs respectfully request an Order.

           A.      Granting this Motion;

           B.      Permitting portions of the Memorandum in Support of Motion for Class

                   Certification to remain under seal;




556751.1
     Case: 1:18-cv-06951 Document #: 92 Filed: 02/24/21 Page 2 of 3 PageID #:873




           C.   Permitting Exhibits 12, 13, 14, 19, 20, 22, 25, 27, 28, 32, 53, 54, 59, and 60

                to be filed under seal in their entirety;

           D.   Granting such further relief as this Court deems equitable and just.


Dated: February 24, 2021                     LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                             By: s/ Rebecca A. Peterson________________
                                             REBECCA A. PETERSON (pro hac vice)
                                             ROBERT K. SHELQUIST (pro hac vice)
                                             100 Washington Avenue South, Suite 2200
                                             Minneapolis, MN 55401
                                             Telephone: (612) 339-6900
                                             Facsimile: (612) 339-0981
                                             E-mail: rapeterson@locklaw.com
                                                     rkshelquist@locklaw.com

                                             ROBBINS ARROYO LLP
                                             KEVIN A. SEELY (pro hac vice)
                                             5040 Shoreham Place
                                             San Diego, CA 92122
                                             Telephone: (619) 525-3990
                                             Facsimile: (619) 525-3991
                                             E-mail: kseely@robbinsarroyo.com

                                             GUSTAFSON GLUEK, PLLC
                                             DANIEL E. GUSTAFSON (pro hac vice)
                                             RAINA C. BORRELLI (pro hac vice)
                                             Canadian Pacific Plaza
                                             120 South 6th Street, Suite 2600
                                             Minneapolis, MN 55402
                                             Telephone: (612) 333-8844
                                             Facsimile: (612) 339-6622
                                             E-mail: dgustafson@gustafsongluek.com
                                                     rborrelli@gustafsongluek.com




556751.1                                         2
     Case: 1:18-cv-06951 Document #: 92 Filed: 02/24/21 Page 3 of 3 PageID #:874




                                      CUNEO GILBERT & LADUCA, LLP
                                      CHARLES J. LADUCA (N.Y. Bar No. 3975927)
                                      KATHERINE VAN DYCK (pro hac vice)
                                      4725 Wisconsin Ave NW, Suite 200
                                      Washington, DC 20016
                                      Telephone: 202-789-3960
                                      Facsimile: 202-789-1813
                                      E-mail: charles@cuneolaw.com
                                              kvandyck@cuneolaw.com

                                      LITE DEPALMA GREENBERG, LLC
                                      JOSEPH J. DEPALMA (pro hac vice)
                                      SUSANA CRUZ HODGE (pro hac vice)
                                      570 Broad Street, Suite 1201
                                      Newark, NJ 07102
                                      Telephone: (973) 623-3000
                                      E-mail: jdepalma@litedepalma.com
                                              scruzhodge@litedepalma.com

                                      Attorneys for Plaintiffs




556751.1                                 3
